Citation Nr: 9932646	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  93-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for post-traumatic musculoskeletal headaches.  

2.  Entitlement to a permanent and total disability rating 
for non-service connected disability pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1963 to May 1965 and 
from March 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1992 and July 1992 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

Reviewing the claims folder, particularly the veteran's 
December 1992 statement, the Board finds that the veteran has 
raised the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  Although the RO has addressed his claims of 
unemployability for purposes of non-service connected 
disability pension, the individual unemployability claim has 
not been adjudicated.  Therefore, the issue is referred to 
the RO for the appropriate action.  

The case returns to the Board following a remand to the RO in 
October 1995.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical records show consistent complaints of 
headaches that were largely unrelieved by medication, that 
required rest, and that occurred numerous times per week.  
The veteran testified that, when he was employed, he lost a 
lot of time from work due to headaches.  

3.  The veteran failed to report for VA examinations 
scheduled in August 1997 and, despite his indication of a 
willingness to report, in February 1998.  He has not any good 
cause explanation for his failure to report.  The medical 
evidence of record is insufficient to evaluate the current 
status of each of the veteran's claimed non-service connected 
disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for post-
traumatic musculoskeletal headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 
8100 (1999).  

2.  The claim of entitlement to a permanent and total 
disability rating for non-service connected pension purposes 
is denied for failure to report for scheduled VA 
examinations.  38 C.F.R. §§ 3.326, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Specifically, with respect to headaches, the Board 
emphasizes that where a disability has already been service 
connected and there is a claim for an increased rating, a 
mere allegation that the disability has become more severe is 
sufficient to establish a well grounded claim.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.
Factual Background

The RO established service connection for headaches in an 
August 1977 rating decision, and a 10 percent evaluation was 
assigned.  Pursuant to a May 1985 Board decision, the 
evaluation for headaches was increased to 30 percent.  That 
rating was continued through a rating decision issued in 
March 1991.    

In September 1991, the veteran submitted an informal claim 
for an increased evaluation.  In connection with that claim, 
the RO obtained the veteran's VA medical records.  In 
November 1991, the veteran complained of headaches 
originating in the back of the neck.  They were not helped by 
Indocin.  

In February 1992, the veteran underwent a VA neurological 
examination.  He continued to have headaches that radiated to 
the back of the neck and were manifested by pressure and 
throbbing with rare photophobia.  The examiner commented that 
the veteran essentially described tension headaches without 
migraine criteria.  On neurological examination, there was 
slight spasticity of the paravertebral circular musculature.  
Neurological examination was otherwise normal.  The diagnosis 
included tension headaches (equivalent to post-traumatic 
musculoskeletal headaches) due to cervical trauma.     

In a May 1992 rating decision, the RO denied an increased 
rating for headaches.  The veteran timely appealed that 
decision.  

In June 1992, the veteran submitted a claim for entitlement 
to non-service connected pension benefits.  The RO denied 
that claim in July 1992.  The veteran timely appealed that 
decision.    

Additional VA medical records indicated that the veteran 
presented to neurology in October 1992.  He had a long 
history of bifrontal headaches of varying intensity for the 
last two years.  He denied visual or sensory symptoms, 
nausea, vomiting, or any type of aura.  Ibuprofen did not 
relieve the pain, although sleeping did.  Physical 
examination was normal.  Notes from the November 1992 follow 
up revealed that the headaches were unchanged, although the 
veteran also had neck pain.  He related that he obtained 
relief with acetaminophen with codeine and Valium.  In 
addition, he sometimes had to sleep or stop work.  
Examination was normal.  A computed tomography (CT) scan of 
the head was negative.  

In his December 1992 substantive appeal, the veteran related 
that his condition had affected his employment as a machinist 
since 1978, as well as any other employment he tried to 
maintain.  His headaches usually led to dismissal from 
employment due to absences for medical treatment.  The 
headaches were very frequent and completely prostrating.  

In April 1993, the veteran testified at a personal hearing.  
He had been having headaches since he had a stroke and since 
his accident in service in 1974.  He incurred a concussion 
and a skull fracture.  He had headaches every day or more 
often, depending on his activity.  He took indomethacin for 
prevention of headaches, but it did not work.  The headaches 
were intense and the light bothered him.  He had to lie still 
to relieve the headaches.  The headaches were the primary 
reason the veteran had been unable to work.  He used to take 
Valium and Tylenol with codeine.  Because of the headaches, 
he had to rest practically every day.  He did not necessarily 
require bed rest, but just had to sit down.  He last worked 
in 1985 or 1986 in naval supply, though he had held some odd 
jobs since that time.  He was absent a lot from all of his 
jobs because of headaches.  

VA neurology notes dated in February 1993 showed that the 
veteran reported having headaches five to six times per week, 
as well as neck pain.  He obtained no relief with 
medications.  In April 1993, the veteran complained of having 
left-sided frontal and side headache every day and night.  He 
was unable to sleep.  Neurological examination was 
unremarkable.  The diagnosis was post-traumatic headaches of 
uncertain cause.  

In December 1993, the veteran submitted medical evaluations 
performed in connection with his Social Security benefits 
claim.  According to a January 1992 evaluation by Stanley 
Rabinowitz, M.D., the veteran reported having neck pain 
associated with headaches that occurred up to several times a 
week.  The headaches were typically located in the occipital 
area and radiated to the frontal area.  He described the 
headaches as throbbing with occasional nausea and vomiting.  
Neurological examination was negative.  

Pursuant to the Board's October 1995 remand, the RO wrote the 
veteran and requested that he provide names and addresses of 
medical providers from whom he had sought medical care since 
1993.  The RO did not receive a response to this request and 
the letter was not returned as undeliverable.  

Also pursuant to the Board's remand, the RO scheduled the 
veteran for various VA medical examinations, including a 
neurological examination, in August 1997.  The veteran failed 
to report for the examination.  Despite the veteran's 
December 1997 assurance that he was willing to be examined, 
he failed to report for VA examinations re-scheduled for 
February 1998.  Numerous attempts to contact the veteran by 
phone and mail were unsuccessful.  

Following the Board's remand, the RO obtained additional VA 
outpatient medical records.  May 1993 magnetic resonance 
imaging (MRI) of the head showed no apparent intracranial 
abnormality.  In July 1993, the veteran reported that his 
headaches and neck pain were becoming nearly constant.  He 
stated that a VA doctor restricted him from working.  In 
December 1994, the veteran indicated that he continued to 
have headaches three or four times a week lasting two or more 
hours, as well as neck pain.  Physical examination was 
unremarkable.  The impression was headaches and neck pain 
without neurological symptoms.  Notes dated in November 1995 
revealed that the veteran complained of headaches four to 
five times a week, as well as nausea.  The impression was 
migraine headaches and worsening neck pain.  In December 
1997, the veteran complained of headaches three or four times 
a week.  There was no pattern to their onset.  The headaches 
relieved by sleep.  He had not tried over the counter 
medications, though he stated that Tylenol 3 worked 
previously.  In addition, the veteran had neck pain in 
conjunction with or after headache.  There were no 
neurological symptoms.  The impression was neck pain and 
headaches, which did not appear intense.  

In September 1998, the RO received the veteran's complete 
records from the Social Security Administration, which in 
large part consisted of copies of VA medical treatment 
records.  In a January 1992 questionnaire concerning 
activities of daily living, the veteran indicated that his 
ability to perform household chores was limited by headaches.  

In August 1999, the RO continued the 30 percent ratings for 
headaches and continued to deny the veteran's non-service 
connected pension claim.       


Analysis

Increased Rating for Headaches

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's headaches are currently evaluated as 30 percent 
disabling by analogy to Diagnostic Code (Code) 8100, 
migraine.  38 C.F.R. § 4.124a.  A 30 percent rating is 
assigned when there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A maximum 50 percent rating is warranted when there 
are very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to a 50 percent rating for 
post-traumatic musculoskeletal headaches.  The medical 
records show consistent complaints of headaches numerous 
times per week.  They have been largely unrelieved by 
medication and required rest.  The veteran testified that, 
when he was employed, he lost a lot of time from work due to 
headaches.  Giving the benefit of the doubt to the veteran, 
the Board finds that the overall disability picture appears 
to approximate the criteria required for the 50 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the Board finds that 
the evidence supports entitlement to a 50 percent rating for 
post-traumatic musculoskeletal headaches.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Code 
8100.  

The Board notes that there is no evidence to support an 
extra-schedular rating for headaches pursuant to 38 C.F.R. § 
3.321(b)(1).  For example, there is no evidence of any 
related hospitalizations.  Although there is evidence that 
the headaches have interfered with the veteran's employment, 
the 50 percent schedular rating already contemplates such 
resulting disability.  In any event, the evidence of record 
shows that the veteran also suffers from non-service 
connected disabilities that have impacted his employability.  
Accordingly, the Board finds that the veteran's disability 
from post-traumatic musculoskeletal headaches is adequately 
compensated by regular schedular standards.  
   

Non-Service Connected Pension

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  See 
38 U.S.C.A. § 1502(a) (defining permanent and total 
disability).    

There are 3 alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation by rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
if the veteran has a 100 percent schedular evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. 
§ 4.15.  The permanent loss of the use of both hands, of both 
feet, or of 1 hand and 1 foot, or of the sight of both eyes, 
or becoming permanently helpless or permanently bedridden, 
will be considered to be permanent and total disability.  
38 C.F.R. § 4.15.  
  
If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes of he has a lifetime impairment which precludes him 
from securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if 
there is only 1 such disability, it must be rated at 60 
percent or more; if there are 2 or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17(b).  

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(2), 4.17(b). 

Where there is a well grounded claim for disability pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. 
§ 3.326(a).  Provided it is otherwise adequate for rating 
purposes, any hospital report or any examination report from 
any government or private institution, or a statement from a 
private physician, may be accepted for rating a claim without 
further examination. 38 C.F.R. § 3.326(b) and (c).  

Generally, when entitlement to a benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, 
action specified by regulation is required.  38 C.F.R. 
§ 3.655(a).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. Id.  Specifically, 
when an examination is scheduled in conjunction with an 
original claim other than for compensation, and the claimant 
fails to report, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

In this case, the veteran has alleged numerous disabilities 
in his April 1993 hearing.  Although there is medical 
evidence of record, a review of that evidence reveals that it 
is inadequate to determine the current status of the non-
service connected disabilities, such that a VA examination is 
required.  38 C.F.R. § 3.326(a).  Pursuant to the Board's 
October 1995 remand, he was scheduled for VA examinations to 
evaluate each claimed disability.  The veteran failed to 
report for examinations scheduled in August 1997.  Despite 
his assurance in December 1997 that he would report for re-
scheduled examinations, the veteran failed to report for such 
examinations scheduled in February 1998.  He has not offered 
any explanation or good cause for his failure to report for 
these VA examinations.  Therefore, his failure to report for 
the VA examinations is fatal to his claim.  38 C.F.R. § 
3.655(a).  Accordingly, the veteran's claim for a permanent 
and total disability rating for non-service connected pension 
purposes must be denied.  38 C.F.R. § 3.655(b).  Action by 
the Board and VA is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 50 percent disability 
rating for post-traumatic musculoskeletal headaches is 
granted.  

Entitlement to a permanent and total disability rating for 
non-service connected disability pension purposes is denied. 




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

